Citation Nr: 1642688	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1987 to December 1987, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for IBS, initially assigning a noncompensable (0 percent) disability rating effective April 9, 2012.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

A July 2014 rating decision assigned a higher 10 percent disability rating for IBS for the entire initial rating period from April 9, 2012.  Although a higher rating has been assigned for the IBS disability for the entire appeal period, as reflected in the July 2014 rating decision, the issue remains in appellate status because the maximum rating has not been assigned for the IBS disability for the entire initial rating period from April 9, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a January 2014 statement, the Veteran asserted that April 28, 2006 should be the effective date for service connection for IBS because in January 2006 he was having alternating constipation and diarrhea that lasted about three months, and that he reported these symptoms to a VA clinician on April 28, 2006.  See also March 2015 informal hearing presentation.  This factual assertion, even accepted as true, is without legal merit regarding an earlier effective date.  The November 2012 rating decision assigned the effective date of April 9, 2012 (date of claim) for service connection for IBS, and the January 2014 statement is more than one year after the November 2012 rating decision was issued; as such, the Veteran did not enter a timely notice of disagreement with the effective date assigned in the November 2012 rating decision.  To the extent that the Veteran, in the January 2014 statement, 

is attempting to file a freestanding claim for an effective date earlier than April 9, 2012, such attempted claim is legal nullity.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective date of a now final decision is clear and unmistakable error).  Finally, to the extent that the Veteran is asserting that the April 28, 2006 VA treatment record constitutes an informal claim for increased rating under 38 C.F.R. § 3.157 (2015), this assertion is without legal merit because the provisions of 38 C.F.R. § 3.157 (b) apply only when the VA treatment record or VA examination report relates to a disability for which service connection was already granted.  See 38 C.F.R. § 3.157(b)(1).  This is not applicable in this case because VA received the claim of service connection for IBS on April 9, 2012, and the Veteran was awarded service connection for IBS effective that same date.  As the Veteran was not already service connected for IBS at the time of the April 28, 2006 VA treatment, the VA treatment record could not serve as an informal claim for increased rating. 


FINDING OF FACT

For the entire initial rating period on appeal from April 9, 2012, the service-connected IBS has more nearly approximated severe symptoms, including alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period from April 9, 2012, the criteria for a disability rating of 30 percent, but no higher, for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7319 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for a higher initial rating for IBS, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for IBS, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) disability records, the relevant VA examination report, and the Veteran's written statements.  

VA provided the Veteran with a VA examination in June 2012 to assist in determining the etiology and severity of the IBS.  As the VA examination report was written after an interview with the Veteran and contains specific findings regarding the extent of the Veteran's IBS at the time of the examination, the VA examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for IBS.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Initial Disability Rating for IBS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of a higher initial rating for the IBS disability, and finds that the severity of the IBS disability has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Diagnostic Code (DC) 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2015).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (DC 7319).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that a higher rating than 10 percent is warranted for the service-connected IBS because he has severe IBS that requires continuous medication due to frequent episodes of bowel disturbance and abdominal distress, as well as alternating diarrhea and constipation.  The Veteran reported that when he has diarrhea he also has high abdominal stress due to pain and burning in the rectum, and that when he has constipation, he also has high distress of rectal pain with some bleeding and discomfort.  See, e.g., October 2013 notice of disagreement; December 2014 statement in lieu of VA Form 646.

During the June 2012 VA examination, the Veteran reported alternating constipation and diarrhea since service, and that he has to use Miralax and stool softeners to control IBS symptoms.  

VA treatment records from 2005 to 2012 show frequent complaints of alternating constipation and diarrhea with some abdominal distress.  Physical and diagnostic findings were unremarkable and these symptoms were attributed to IBS.  See, e.g., April 2006 VA treatment record.  VA and private treatment records during the appeal period demonstrate that the Veteran occasionally complained of abdominal symptoms, but at times denied constipation, abdominal pain, and change in bowel habits.  See, e.g., July 2014, August 2014, February 2015, May 2016 VA treatment records.  Private treatment records dated in July 2012 and October 2013 show conservative symptomatic treatment for complaints of abdominal pain with diarrhea in 2012 with normal diagnostic findings, to include an upper gastrointestinal series, and abdominal ultrasound, and a nuclear hepatobiliary scar.   

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from April 9, 2012, the Veteran's IBS has more nearly approximated severe symptoms including alternating diarrhea and constipation with more or less constant abdominal distress.  The evidence of record shows that the Veteran's IBS has manifested as alternating diarrhea and constipation with frequent abdominal distress, which the Veteran credibly reported has been present since active service.  Although the June 2012 VA examiner noted no episodes of bowel disturbance with abdominal distress (not more or less constant as required for the 30 percent rating), at that time, the Veteran also reported that when he has diarrhea he has also high abdominal stress due to pain and burning in the rectum, and that when he has constipation he also has high distress of rectal pain with some bleeding and discomfort.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected IBS has been productive of "severe" symptoms for the entire initial rating period on appeal; therefore, a 30 percent disability rating is warranted under DC 7319 for the entire initial rating period from April 9, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.114.  The award of the 30 percent rating contemplates all of the symptoms as reported by the Veteran or in the treatment records.  As 30 percent is the maximum rating available for IBS, the Board concludes that the Veteran is not entitled to any higher or separate rating for the IBS disability under DC 7319 at any relevant time during the appeal period. 

As noted earlier, 38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such rating. 

The Board also finds that the evidence does not support a rating in excess of 30 percent based upon another Diagnostic Code pertaining to abdominal disabilities.  As discussed above, the predominant manifestations of the IBS are alternating diarrhea and constipation with abdominal distress.  The maximum rating of 60 percent under DC 7346 is authorized for disability analogous to hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Here, while symptoms of pain are noted, there has been no evidence of vomiting, material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

There also is no showing of ulcerative colitis as is rated under DC 7323 and, in any event, the next higher rating under DC 7323 contemplates numerous yearly attacks of colitis.  While by testimony and reports to the VA examiner the Veteran reports diarrhea and constipation occur more or less constantly, there is no showing of malnutrition, marked or otherwise.  Moreover, indicia of general debility, or any serious health complication, are lacking. 

DC 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements; this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes regarding abdominal conditions do not afford a basis for the assignment of an initial rating higher than 30 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, DCs 7301, 7304, 7305, 7306, 7307, 7332. 

In short, the Board has considered rating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds none applicable that would grant the Veteran a higher disability rating.  In this regard, the Board finds that DC 7319 is the most appropriate code to rate the Veteran's service-connected IBS, because the Veteran is diagnosed with IBS and the symptoms and impairment described by the Veteran and the treatment records show symptoms and impairment consistent with the rating criteria under DC 7319.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the IBS disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected IBS are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, considering the lay and medical evidence, the Veteran's IBS has manifested symptoms such as severe alternating diarrhea and constipation and abdominal distress.  The 30 percent disability rating for IBS (granted herein) is the highest schedular rating provided by DC 7319.  While the Veteran's IBS symptoms are severe under DC 7319, which directly addressed diarrhea, constipation, and abdominal distress (the Veteran's general symptoms), the IBS symptoms did not result in overall effects on general health such that they warrant a severe or pronounced rating under DC 7323.  As such, the Veteran's IBS symptoms were adequately addressed under the criteria of DC 7319.  The Board has additionally considered ratings under alternate analogous schedular rating criteria.  See 38 C.F.R. § 4.20.  Therefore, the Board finds that the record does not reflect that the Veteran's IBS disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for IBS, posttraumatic stress disorder (PTSD), lumbar spine degenerative disc disease, left knee sprain with degenerative joint disease, residuals of right knee arthroscopic medial meniscal debridement with degenerative joint disease, right and left lower extremity radiculopathy, chronic benign meralgia paresthetica, tension headaches, and eczema of the face and head.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected IBS disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran was granted a TDIU from September 27, 2010, which encompasses the entire initial rating period on appeal.  See May 2011 rating decision.  Therefore, the Board finds that the issue of a TDIU is not before the Board on appeal.  



ORDER

For the entire initial rating period from April 9, 2012, a 30 percent disability rating, but no higher, for service-connected IBS is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


